                 IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:98-cr-245

UNITED STATES OF AMERICA,                         )
                                                  )
                              Plaintiff,          )
                                                  )
               v.                                 )                ORDER
                                                  )
ALAN JEROME LINEBERGER,                           )
                                                  )
                              Defendant.          )

       THIS MATTER IS BEFORE THE COURT on Defendant’s Motion for Compassionate

Release (“Motion”). The Court hereby ORDERS the Government to respond to Defendant's

Motion. The Government shall have sixty (30) days from the date of this Order to file its response

with the Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

IT IS SO ORDERED.


                             Signed: August 3, 2020




        Case 3:98-cr-00245-GCM Document 159 Filed 08/03/20 Page 1 of 1
